Exhibit 10.82

 

SALARY CONTINUATION AGREEMENT AMENDMENT

 

This Salary Continuation Agreement Amendment (the “Amendment”) is made effective
as of March 1, 2008, and is entered into by and between Central Valley Community
Bank (the “Bank”) and Daniel J. Doyle (the “Executive”), each a “Party” and
together the “Parties.”

 

RECITALS

 

A.            The Parties entered into that certain Amended Salary Continuation
Agreement dated December 31, 2006 (the “Agreement”) which amended and superseded
a prior Executive Salary Continuation Agreement between the Parties in order to
comply with Internal Revenue Code Section 409A, together with regulations and
guidance promulgated thereunder, as amended from time to time (collectively
referred to as “Section 409A”).

 

B.            The Parties wish to amend the Agreement, as provided herein, in a
manner consistent with final Treasury regulations issued under Internal Revenue
Code Section 409A in April of 2007 and to make certain permitted changes.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.             Specified Employee Requirements.  Section VIII of the Agreement,
entitled “Specified Employee Requirements,” is hereby deleted in its entirety
and replaced with the following:

 

VIII.        SPECIFIED EMPLOYEE REQUIREMENTS

 

A.          Six-Month Delay.  Notwithstanding anything to the contrary, if
Executive is a Specified Employee (defined below) as of the date of Termination
of Employment, payments under the Agreement upon Termination of Employment may
not be made before the date that is six months after Termination of Employment
(or, if earlier than the end of the six-month period, the date of death of the
Executive).  Payments to which the Executive would otherwise be entitled during
the first six months following Termination of Employment, but for this Six-Month
Delay provision, shall be accumulated and paid on the first day of the seventh
month following Termination of Employment.

 

B.           Specified Employee.  Executive shall be deemed to be a “Specified
Employee” if, as of the date of Executive’s Termination of Employment, Executive
is a Key Employee (defined below) of the Bank and the Bank has stock which is
publicly traded on an established securities market or otherwise.

 

1

--------------------------------------------------------------------------------


 

C.            Key Employee.  If Executive meets each of the requirements of
Internal Revenue Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during a twelve month period ending on December 31 (the “Specified
Employee Identification Date”), then Executive shall be treated as a Key
Employee for the entire twelve month period beginning on the following April 1. 
Such April 1 date shall be the “Specified Employee Effective Date” for purposes
of Section 409A.

 

2.             Termination of Employment. The following provision is hereby
added to Section I(P) of the Agreement, entitled “Termination of Employment or
Employment Terminates.”  This provision shall be effective on January 1, 2009,
and shall have no force or effect until such time.

 

Notwithstanding the foregoing, Executive’s employment shall be deemed to have
terminated, and Executive shall have suffered an Employment Termination, when
the Parties reasonably anticipate that Executive will have a permanent reduction
in the level of bona fide services provided to the Bank, to a level of service
that is less than fifty percent (50%) of the average level of bona fide services
provided by Executive to the Bank in the immediately preceding thirty-six (36)
month period.

 

3.             Change In Control.  Section VII of the Agreement, entitled
“Change In Control,” is hereby deleted in its entirety and replaced with the
following paragraph.

 

VII.         CHANGE IN CONTROL

 

Upon a Change In Control, the Bank shall pay the Executive a lump sum payment
equal to the present value (calculated using the assumptions set forth in
section IX(L), determined as of the date of payment) of one hundred percent
(100%) of the benefit that the Executive would have received under
Section III(A) had the Executive been employed by the Bank until December 31,
2010.  The lump sum payment shall be made on the first day of the month
following the date of Change In Control.  Change In Control benefit projections
are included in Exhibit A attached hereto.  The payment of a lump sum pursuant
to this Section shall be in lieu of any other benefit under this Agreement.  Any
benefit payable under this Section shall be subject to reduction or elimination
as provided in Section XII.

 

4.             No Other Amendments or Changes. Except as expressly amended or
modified by this Amendment, all of the terms and conditions of the Agreement
shall remain unchanged and in full force and effect.

 

[signatures immediately follow]

 

2

--------------------------------------------------------------------------------


 

Executed effective as of the date first written above.

 

BANK:

EXECUTIVE:

 

 

CENTRAL VALLEY COMMUNITY BANK

DANIEL J. DOYLE

 

 

By:

/s/Daniel N. Cunningham

 

/s/Daniel J. Doyle

Name:

Daniel N. Cunningham

 

Daniel J. Doyle

Title:

Chairman of the Board

 

 

 

3

--------------------------------------------------------------------------------